UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-7891



JULIAN EDWARD ROCHESTER,

                                             Petitioner - Appellant,

          versus


STATE   OF  SOUTH   CAROLINA,  HENRY   DARGAN
MCMASTER, Attorney General of South Carolina,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. Henry M. Herlong, Jr., District
Judge. (CA-03-2058-2-20)


Submitted:   June 25, 2004                   Decided:   July 16, 2004


Before LUTTIG, TRAXLER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Julian Edward Rochester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Julian Edward Rochester, a state prisoner, seeks to

appeal the district court’s order denying relief on his petition

filed under 28 U.S.C. § 2254 (2000).               An appeal may not be taken

from the final order in a § 2254 proceeding unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

for claims addressed by a district court absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§   2253(c)(2)    (2000).      A     prisoner    satisfies    this    standard     by

demonstrating that reasonable jurists would find both that his

constitutional      claims     are    debatable     or     wrong    and    that   any

dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell. 537 U.S. 322, 338

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Rochester has not made the requisite

showing.      Accordingly, we deny a certificate of appealability and

dismiss the appeal.          We dispense with oral argument because the

facts   and    legal   contentions      are     adequately    presented      in   the

materials     before   the    court     and     argument    would    not    aid   the

decisional process.



                                                                      DISMISSED


                                       - 2 -